Exhibit 10.1
FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT
     THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”),
dated as of February 24, 2010, is entered into among the VARIOUS ORIGINATORS
PARTY TO THE AGREEMENT (as defined below) (each an “Originator”; and
collectively, the “Originators”), and ARCH COAL, INC., (the “Company”).
RECITALS
     1. The parties hereto are parties to the Purchase and Sale Agreement, dated
as of February 3, 2006 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Agreement”); and
     2. The parties hereto desire to amend the Agreement as hereinafter set
forth.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     SECTION 1. Certain Defined Terms. Capitalized terms that are used but not
defined herein shall have the meanings set forth in the Agreement.
     SECTION 2. Amendments to the Agreement.
     2.1 Each reference in the Agreement to the defined term the “Closing Date”
shall be deemed to be a reference to “February 10, 2006”.
     2.2 Section 5.10 of the Agreement is hereby amended by inserting at the end
thereof the following new sentence:
     Each such financing statement, if filed as an as-extracted collateral
filing, includes a complete and correct description of the real property related
to such collateral, as contemplated by the UCC, and names the record owner of
the real property.
     2.3 The following new Section 5.22 is added to the Agreement immediately
following existing Section 5.21:
     SECTION 5.22 Location of Mining Operations. The location of each
Originator’s mining operations and names of each minehead relating thereto are
as set forth on Schedule V hereto.
     2.4 Section 6.1(i) of the Agreement is replaced in its entirety with the
following:
     (i) Data Records. Place and maintain on its summary master control data
processing records the following legend (or the substantive equivalent thereof):
“THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD TO ARCH COAL, INC. PURSUANT TO
A PURCHASE AND SALE





--------------------------------------------------------------------------------



 



AGREEMENT, DATED AS OF FEBRUARY 3, 2006, BETWEEN THE ORIGINATORS NAMED THEREIN
AND ARCH COAL, INC.; AND AN INTEREST IN THE RECEIVABLES DESCRIBED HEREIN HAS
BEEN GRANTED TO PNC BANK, NATIONAL ASSOCIATION, FOR THE BENEFIT OF THE
PURCHASERS UNDER THE AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, DATED
AS OF FEBRUARY 24, 2010, BY AND AMONG ARCH RECEIVABLE COMPANY, LLC, ARCH COAL
SALES COMPANY, INC., THE VARIOUS CONDUIT PURCHASERS, RELATED COMMITTED
PURCHASERS, LC PARTICIPANTS AND PURCHASER AGENTS FROM TIME TO TIME PARTY THERETO
AND PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATOR AND AS LC BANK.”
     2.5 The following new Section 6.1(j) is added to the Agreement immediately
following existing Section 6.1(i):
     (j) Mining Operations and Mineheads. The Company shall (and shall cause
each applicable Originator to) promptly, and in any event within 30 days of any
change, deletion or addition to the location of any Originator’s mining
operations or mineheads set forth on Schedule V hereto, (i) notify the
Administrator and each Purchaser Agent of such change, deletion or addition,
(ii) cause the filing or recording of such financing statements and amendments
and/or releases to financing statements, mortgages or other instruments, if any,
necessary to preserve and maintain the perfection and priority of the security
interest of the Transferor, Seller and Administrator (for the benefit of the
Purchasers) in the Pool Assets pursuant to this Agreement, in each case in form
and substance satisfactory to the Administrator and (iii) deliver to the
Administrator and each Purchaser Agent an updated Schedule V hereto reflecting
such change, deletion or addition; it being understood that no Receivable, the
related location of mining operations and/or mineheads of which is not as set
forth on Schedule V hereto as of such date of determination shall be an Eligible
Receivable until such time as each condition under this clause (j) shall have
been satisfied (and upon such satisfaction, this Agreement shall be deemed
amended to reflect such updated Schedule V hereto).
     2.6 The following new Section 6.1(k) is added to the Agreement immediately
following new Section 6.1(j):
     Additional Mortgages Under Credit Agreement. The Company shall (and shall
cause each applicable Originator to) (x) provide written notice promptly, and in
any event within 30 days, to the Seller, the Administrator and each Purchaser
Agent of each new Mortgage or amendment or modification of an existing Mortgage
under the Credit Agreement covering as-extracted collateral, (y) cause to be
delivered to the Administrator a letter, in form and substance satisfactory to
the Administrator, addressed to the Administrator and duly executed by the
related grantee or beneficiary releasing such party’s security interest, lien or
other rights under such new Mortgage or amended or modified Mortgage in the
Receivables, Contracts and Related Security subject thereto and (z) file or
record

- 2 -



--------------------------------------------------------------------------------



 



all amendments and/or releases to such new, amended or modified Mortgages
necessary to release and remove of record any such security interest, lien or
other interest of the related grantee or beneficiary in the Receivables,
Contracts and Related Security, in each case in form and substance satisfactory
to the Administrator.
     2.7 Schedule I of the Agreement is replaced in its entirety with Schedule I
attached hereto.
     2.8 Schedule V attached hereto is added to the Agreement as Schedule V
thereto, immediately following existing Schedule IV.
     2.9 The parties hereto hereby agree that on and after the date hereof, each
of Arch of Wyoming, LLC, Ashland Terminal, Inc., Catenary Coal Holdings, Inc.,
Mountain Mining, Inc. and Triton Coal Company, LLC (collectively, the “Released
Originators”) shall no longer be a party to the Agreement or any other
Transaction Document and no Released Originator shall have any rights or
obligations thereunder (other than such obligations which by their express terms
survive termination of the Agreement).
     SECTION 3. Representations and Warranties. Each of the Originators hereby
represents and warrants as follows:
     (a) Representations and Warranties. The representations and warranties made
by it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
     (b) Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary organizational action on its
part. This Amendment and the Agreement, as amended hereby, are such Person’s
valid and legally binding obligations, enforceable in accordance with their
respective terms.
     (c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Purchase and Sale
Termination Event, Unmatured Purchase and Sale Termination Event, Termination
Event or Unmatured Termination Event exists or shall exist.
     SECTION 4. Effect of Amendment. All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “this Agreement”, “hereof”, “herein”
or words of similar effect referring to the Agreement shall be deemed to be
references to the Agreement as amended by this Amendment. This Amendment shall
not be deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Agreement other than as set forth herein.

- 3 -



--------------------------------------------------------------------------------



 



     SECTION 5. Effectiveness. This Amendment shall become effective as of the
date hereof upon receipt by the Administrator of duly executed counterparts of
this Amendment.
     SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
     SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York.
     SECTION 8. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
[Signatures begin on next page]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this First Amendment to
Purchase and Sale Agreement to be executed by their respective officers
thereunto duly authorized as of the date first above written.

            ARCH COAL, INC.
      By:   /s/ James E. Florczak       Name:   James E. Florczak       Title:  
Treasurer    

First Amendment to PSA (Arch Coal)

S-1



--------------------------------------------------------------------------------



 



            ORIGINATORS:

ARCH COAL SALES COMPANY, INC.,
as an Originator
      By:   /s/ James E. Florczak       Name:   James E. Florczak       Title:  
Vice President and Treasurer       ARCH COAL TERMINAL, INC.,
as an Originator
      By:   /s/ James E. Florczak       Name:   James E. Florczak       Title:  
Vice President and Treasurer       ARCH ENERGY RESOURCES, LLC,
as an Originator
      By:   /s/ James E. Florczak       Name:   James E. Florczak       Title:  
Vice President and Treasurer    

First Amendment to PSA (Arch Coal)

S-2



--------------------------------------------------------------------------------



 



            ARCH WESTERN RESOURCES, LLC,
as an Originator
      By:   /s/ James E. Florczak       Name:   James E. Florczak       Title:  
Vice President and Treasurer       CANYON FUEL COMPANY, LLC,
as an Originator
      By:   /s/ James E. Florczak       Name:   James E. Florczak       Title:  
Vice President and Treasurer       COAL-MAC, INC.,
as an Originator
      By:   /s/ James E. Florczak       Name:   James E. Florczak       Title:  
Vice President and Treasurer    

First Amendment to PSA (Arch Coal)

S-3



--------------------------------------------------------------------------------



 



            CUMBERLAND RIVER COAL COMPANY,
as an Originator
      By:   /s/ James E. Florczak       Name:   James E. Florczak       Title:  
Vice President and Treasurer       LONE MOUNTAIN PROCESSING, INC.,
as an Originator
      By:   /s/ James E. Florczak       Name:   James E. Florczak       Title:  
Vice President and Treasurer       MINGO LOGAN COAL COMPANY,
as an Originator
      By:   /s/ James E. Florczak       Name:   James E. Florczak       Title:  
Vice President and Treasurer    

First Amendment to PSA (Arch Coal)

S-4



--------------------------------------------------------------------------------



 



            MOUNTAIN COAL COMPANY, L.L.C.,
as an Originator
      By:   /s/ James E. Florczak       Name:   James E. Florczak       Title:  
Vice President and Treasurer       THUNDER BASIN COAL COMPANY, L.L.C.,
as an Originator
      By:   /s/ James E. Florczak       Name:   James E. Florczak       Title:  
Vice President and Treasurer    

First Amendment to PSA (Arch Coal)

S-5



--------------------------------------------------------------------------------



 



CONSENT TO:
PNC BANK, National Association

            By:   /s/ William P. Falcon       Name:   William P. Falcon      
Title:   Vice President    

First Amendment to PSA (Arch Coal)

S-6



--------------------------------------------------------------------------------



 



Schedule I
LIST OF ORIGINATORS
Arch Coal Sales Company, Inc.
Arch Coal Terminal, Inc.
Arch Energy Resources, LLC
Arch Western Resources, LLC
Canyon Fuel Company, LLC
Coal-Mac, Inc.
Cumberland River Coal Company
Lone Mountain Processing, Inc.
Mingo Logan Coal Company
Mountain Coal Company, L.L.C.
Thunder Basin Coal Company, L.L.C.

              Schedule 1-1   Purchase and Sale Agreement         (Arch Coal)

 



--------------------------------------------------------------------------------



 



Schedule V
LOCATION OF MINING OPERATIONS

              ORIGINATOR   MINEHEAD   STATE   COUNTY
Arch Coal Sales Company, Inc.
  -N/A   West Virginia   Mingo
Arch Coal Terminal, Inc.
  -N/A   Kentucky   Boyd
Arch Western Resources, LLC
  -N/A   Wyoming   Campbell
Canyon Fuel Company, LLC
  - Dugout - Skyline   Utah   Carbon
Canyon Fuel Company, LLC
  -Sufco   Utah   Sevier
Coal-Mac, Inc.
  -Holden -Ragland / Phoenix   West Virginia   Logan
Coal-Mac, Inc.
  -Ragland / Phoenix   West Virginia   Mingo
Cumberland River Coal Company
  -Cumberland River (aka Pardee)   Kentucky   Letcher
Cumberland River Coal Company
  -Cumberland River (aka Pardee)   Virginia   Wise
Lone Mountain Processing, Inc.
  -Lone Mountain   Kentucky   Harlan
Lone Mountain Processing, Inc.
  -N/A   Virginia   Lee
Mingo Logan Coal Company
  -Mountain Laurel   West Virginia   Logan
Mountain Coal Company, L.L.C.
  - West Elk   Colorado   Gunnison
Thunder Basin Coal Company, L.L.C.
  - Black Thunder - Coal Creek   Wyoming   Campbell

              Schedule V-1   Purchase and Sale Agreement         (Arch Coal)

 